                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


GINNEY MOTEL, INC, ET AL.,                 JUDGMENT IN A CIVIL CASE

      Plaintiffs,

vs.


PROMONT ADVISORS,LLC, ET AL.,              CASE NO: 18-1137-STA-egb
      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.

IT IS SO ORDERED AND ADJUDGED that in accordance with the Notice
of Voluntary Dismissal entered on December 17, 2018, this cause
is hereby DISMISSED without prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 12/17/2018                    THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON

                                    (By)    Deputy Clerk
